Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 17 is objected to because of the following informalities:  
Two dependent claims are numbered as claim 17 in the application.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 8-9, 11-13, 16 & 21  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US8620093) in view of Fluckinger (US20150227022).
Consider claim 1, Nguyen discloses a method for determining a change in position and orientation of an object using data from a synthetic aperture radar (SAR) (see Nguyen, Fig. 1 discloses an apparatus for change detection in a target) 
the method comprising: acquiring, via the SAR, a radar image containing the object (see Nguyen col. 2:19-20); 
dividing the radar image into at least two subimages (see Nguyen Fig. 2C “target image block splits into Image blocks”) ; 
acquiring short radar information comprising a first reflected pulse and/or a quantity derived therefrom, the first reflected pulse comprising information on image data of the radar image (see Nguyen, col 11:42-46 disclose image acquisition unit that captures, via receiver 20, reflected radar information, which may be in the form of electromagnetic waves, originally transmitted by transmitter 15 and reflected off a target); for the short radar information, 
and determining a change of position and a change in orientation of the object, which is given for each point of the object by the respective change of distance of the corresponding subimage (see Nguyen, Fig. 5 “change detection at points 115a, 115b, 115c & 115d).
Nguyen fails to specifically disclose applying an autofocus method which determines a change in distance for each of the at least two subimages.
However, Fluckinger discloses applying an autofocus method which determines a change in distance for each of the at least two subimages (para 4).
It would have been obvious at the time of the effective filing date of the application to modify Nguyen to incorporate the teachings of Fluckinger to include the above limitations.

Consider claim 2, Nguyen fails to disclose a method of claim 1, wherein only those subimages of the at least two subimages for which a distance change was determined which is greater than a specified threshold in magnitude are taken into account to determine the change in position and orientation of the object.
However, Fluckinger discloses a method of claim 1, wherein only those subimages of the at least two subimages for which a distance change was determined which is greater than a specified threshold in magnitude are taken into account to determine the change in position and orientation of the object (see para 31).
Consider claim 5, Nguyen discloses the method of claim 1, wherein the short radar information comprises a first reflected pulse and a second reflected pulse or a quantity derived from the first reflected pulse and/or the second reflected pulse, wherein the first reflected pulse and/or the second reflected pulse comprises information about the image data of the radar image (see Nguyen, col 11:42-46 disclose image acquisition unit that captures, via receiver 20, reflected radar information, which may be in the form of electromagnetic waves, originally transmitted by transmitter 15 and reflected off a target). 
Consider claim 8, the method of claim 1, wherein, if the radar image is divided into at least three subimages, a plane of the object is mathematically adjusted by at least three points, where the at least three points correspond to midpoints or positions of strong reflectors of the at least three subimages and the respective changes in distance are considered (Note
that if the condition for performing a contingent step is not satisfied, the performance recited
by the step need not be carried out in order for the claimed method to be performed.
Therefore, the prior art needs to not to disclose the method as recited in claim 8).  
Consider claim 9, the method of claim 1, wherein, if the radar image is divided into at least three subimages, a two-dimensional smooth surface is mathematically adjusted by at least three points, where the at least three points correspond to midpoints or positions of strong reflectors of the at least three subimages and the respective changes in distance are considered (Note that if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Therefore, the prior art needs to not to disclose the method as recited in claim 8).  
	Consider claim 11, The method of claim 9, wherein a contour of the object, and in particular an image content of the radar image enclosed by the contour is assigned to a known contour of an object belonging to a predetermined class (since the prior art needs not to disclose the method recited in claim 9, the prior art does not need to disclose the method recited in claim 11).
The system claim 12 is rejected using the same rationale that was used for the rejection of the method claim 1.
Claim 13 is rejected using the same rationale that was used for the rejection of claim 2.
Claim 16 is rejected using the same rationale that was used for the rejection of claim 5.
Consider claim 21 (claim 20 in application), A method for generating an image of an object, the method comprising: acquiring, via a synthetic aperture radar, a radar image containing an object (see Nguyen, Fig. 1 discloses an apparatus for change detection in a target); 
(see Nguyen Fig. 2C “target image block splits into Image blocks”);
acquiring short radar information comprising a first reflected pulse and/or a quantity derived therefrom, the first reflected pulse comprising information on image data of the radar image (see Nguyen, col 11:42-46 disclose image acquisition unit that captures, via receiver 20, reflected radar information, which may be in the form of electromagnetic waves, originally transmitted by transmitter 15 and reflected off a target)
determining a change of position and a change in orientation of the object to yield a determination, wherein the determination is given for each point of the object by the respective change of distance of the corresponding subimage (see Nguyen, Fig. 5 “change detection at points 115a, 115b, 115c & 115d); 
and creating, based on the determination and the radar image, a new image of the object (Fig. 2B discloses dictionary of previously collected patches (reference images) that is compared to new image).
Nguyen fails to specifically disclose applying an autofocus method which determines a change in distance for each of the at least two subimages.
However, Fluckinger discloses applying an autofocus method which determines a change in distance for each of the at least two subimages (para 4).
It would have been obvious at the time of the effective filing date of the application to modify Nguyen to incorporate the teachings of Fluckinger to include the above limitations.
The motivation would have been to improve the range resolution and reduce clutter in the image
 Claims 3 & 14  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US8620093) and Fluckinger (US20150227022) in further view of Anor (US10789569B1).
Consider claim 3, Nguyen and Fluckinger fail to disclose the method of claim 1, wherein the radar image is recorded using a short data acquisition time interval such that it can be assumed that a motion of the object is linear.  
However, Anor discloses the method of claim 1, wherein the radar image is recorded using a short data acquisition time interval such that it can be assumed that a motion of the object is linear (see col 11: 33-43).
It would have been obvious at the time of the effective filing date of the application to modify Nguyen and Fluckinger to incorporate the teachings of Anor to include the above limitations.
The motivation would have been to prevent image distortion.
Claim 14 is rejected using the same rationale that was used for the rejection of claim 3.
Claims 4 & 15  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US8620093) and Fluckinger (US20150227022) in further view of Toshiba Corp (JP2017161358A).
Consider claim 4,  Nguyen and Fluckinger fail to disclose the method of claim 1, wherein a center point of the object is determined using a CFAR detection method.  
However, Toshiba Corp discloses the method of claim 1, wherein a center point of the object is determined using a CFAR detection method (see page 4, line 1-3).
The motivation would be to improve the accuracy of detecting the target.
Claim 15 is rejected using the same rationale that was used for the rejection of claim 4.

Claims 6 & 17  are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US8620093) and Fluckinger (US20150227022) in further view of Niho (US5184134).
Consider claim 6, the combination of Nguyen and Fluckinger disclose the method of claim 1, wherein for applying the autofocus method, (see Fluckinger, para 4).
Nguyen and Fluckinger fail to disclose the phase changes of the first or second reflected pulses are determined which maximize image sharpness of the subimages. 
However, Niho discloses the phase changes of the first or second reflected pulses are determined which maximize image sharpness of the subimages (col 2:17-20).
It would have been obvious at the time of the effective filing date of the application to modify Nguyen and Fluckinger to incorporate the teachings of Niho to include the above limitations.
The motivation would have been to provide an efficient autofocus method that improves imaging accuracy.
Claim 17 is rejected using the same rationale that was used for the rejection of claim 6.


Allowable Subject Matter
Claims 7, 10 & 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 7 will be allowable for showing the method of claim 1, wherein, for determining the change in distance of the subimages, an image sharpness of the respective subimages are maximized under an additional secondary condition that a function which assigns to each center point of a subimage or to each position of a strong reflector of a subimage a respective value of the change in distance of the subimage is approximated by a plane. (Bold added).
With reference to claim 7, none of the prior art of record discloses in
combination the claimed features above, nor would this claimed combination of features have
been obvious to one of ordinary skill-in-the-art.
Claim 10 will be allowable for showing the method of claim 1, further comprising:   determining centers of subimages of the atleast two subimages for which a change in distance larger in magnitude than a predetermined threshold has been determined; and connecting a subset of the determined centers to a closed polygon course so that an enclosed area becomes maximum, whereby a contour of the object is obtained as the subset. (Bold added).
Claim 18 (claim 17 in application) is allowed using the same rationale for claim 7.
Claim 19 (claim 18 in application) will be allowable for showing the synthetic aperture radar of claim 12, wherein, if the radar image is divided into at least three subimages, a plane of the object is mathematically adjusted by at least three points, where the at least three points correspond to midpoints or positions of strong reflectors of the at least three subimages and the respective changes in distance are considered. (Bold added).
With reference to claim 19, none of the prior art of record discloses in
combination the claimed features above, nor would this claimed combination of features have

Claim 20 (claim 19 in application) will be allowable for showing the synthetic aperture radar of claim 12, wherein, if the radar image is divided into at least three subimages, a two-dimensional smooth surface is mathematically adjusted by at least three points, where the at least three points correspond to midpoints or positions of strong reflectors of the at least three subimages and the respective changes in distance are considered. (Bold added).
With reference to claim 20, none of the prior art of record discloses in
combination the claimed features above, nor would this claimed combination of features have
been obvious to one of ordinary skill-in-the-art.













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648